Citation Nr: 0330876	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  03-07 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance, or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The veteran's active military service extended from July 
1942 to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions made by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi in August and November 2001.  Those 
rating decisions denied entitlement to special monthly 
compensation (SMC) based on the need for regular aid and 
attendance, or on account of being housebound.


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran's service connected disabilities are:  
anxiety reaction rated as 50 percent disabling; hypertensive 
vascular disease rated as 40 percent disabling; and 
sinusitis and otitis externa each of which is assigned a 
noncompensable (0%) disability rating.  

3.  The RO was notified that the veteran became a resident 
in a nursing home in December 2002.

4.  The veteran requires the regular aid and attendance of 
another because of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation because of the 
need of regular aid and attendance are met.  38 U.S.C.A. 
§ 1114 (West 2002); 38 C.F.R. §§ 3.351(b), (c), (d), 
3.352(a) (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion 
of the veteran's claim.  This is so because the Board is 
taking action favorable to the veteran by granting the claim 
of special monthly compensation based on the need for 
regular aid and attendance and a decision at this point 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

Special monthly compensation is an increased rate of 
compensation which is payable to a veteran who needs regular 
aid and attendance or by reason of being housebound as a 
result of service connected disabilities.  38 U.S.C.A. § 
1114(l) (West 2002).  A veteran is in need of regular aid 
and attendance if he is helpless or is so nearly helpless as 
to require the regular aid and attendance of another person. 
38 C.F.R. § 3.351(b) (2003).  The criteria for establishing 
the need for aid and attendance includes consideration of 
whether the veteran is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or if the veteran is a patient in a nursing home 
because of mental or physical incapacity; or if the veteran 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 
3.351(c) (2003).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to the following: inability of claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of a 
particular disability cannot be done without aid; inability 
of claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that 
all of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his condition as a 
whole. It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need. 38 C.F.R. § 
3.352(a) (2003).

The veteran is service connected for several disabilities.  
Specifically his service connected disabilities are:  an 
anxiety reaction rated as 50 percent disabling; hypertensive 
vascular disease rated as 40 percent disabling; and 
sinusitis and otitis externa each of which is assigned a 
noncompensable (0%) disability rating.  Effective since 
August 1972 the veteran has also had a total disability 
rating for compensation based on individual unemployability.  

In June 2001 Dr. Woodard, the veteran's private physician, 
submitted a medical evaluation which was conducted in 
conjunction with the veteran's claim for aid and attendance 
and housebound benefits.  The diagnoses indicated were mild 
hypertension and hyperlipidemia and moderate dementia, heart 
disease, and laparotomy.  The physician indicated that the 
veteran was neither blind nor bedridden.  The veteran had a 
colostomy and used a cane for ambulation.  The physician 
also indicated that the veteran could not dress and undress 
himself and could not wash and keep himself presentable.  
Finally the physician noted that the veteran was unable to 
protect himself from the hazards of life.  

A series of private medical records dated from 2001 to 
present reveal that the veteran requires continuing 
treatment for a number of medical disorders.  The diagnoses 
indicated include:  coronary artery disease; dementia; 
hypertension; carotid artery disease; status pot colostomy; 
and hyperlipidemia.  

Dr. Woodard submitted a second aid and attendance 
examination report dated November 2001.  This report 
indicates that the veteran's disorientation is severe and 
the veteran was diagnosed as having severe dementia in 1998.  
The report also states that due to a heart attack in 
September 2000, the veteran had a decline in his mental and 
physical status, including weakness, decreased endurance and 
increased confusion.  The physician indicated that "due to 
his weakened stated and confusion he [the veteran] cannot be 
left alone."  In August 2002 the physician submitted a 
letter which again stated that the veteran required 
assistance with routine daily activities such as bathing and 
dressing.  

In August 2002 the veteran was hospitalized for having a 
probable seizure.  The severity of the veteran's dementia is 
also noted in the hospital records.  

The veteran's wife has submitted several written statements 
which all indicate that the veteran requires help dressing, 
undressing, washing himself, using the toilet, and feeding 
himself.  She also indicates that the veteran requires 
constant attention because of symptoms of dementia including 
confusion and memory loss.  In December 2002 the veteran's 
representative informed the RO that the veteran and his wife 
were now patients in a nursing home.  An attempt to schedule 
the veteran for a VA examination was unsuccessful.  

That the veteran meets the criteria set forth in the 
regulations for aid and attendance is not in dispute.  As of 
December 2002 the veteran was a patient in a nursing home.  
38 C.F.R. § 3.351(b)(2)(2003).  The evidence of record 
reflects that in addition to his service-connected 
disability, he has serious nonservice connected medical 
disabilities.  Specifically, the veteran's nonservice 
connected dementia is severe and he has decreased mobility 
resulting from his colostomy.  Still, the available clinical 
evidence, especially the November 2001 report by Dr. 
Woodard, suggests that the veteran's service-connected 
hypertensive vascular disease is incriminated as a factor in 
his debilitation.  It was reported that due to his heart 
attack in September 2000, his mental and physical state had 
deteriorated to the point that he could not be left alone.  
Attempts to get another examination to pin point the cause 
of his debilitation have not been successful.  Resolving all 
doubt in the veteran's favor, it may be concluded that his 
need for the regular aid and attendance of another is due to 
service-connected disability.  Since this is the greater 
benefit, there is no need to address his entitlement to 
housebound status.  See 38 U.S.C.A. § 1114 (West 2002 & 
Supp. 2003).  


ORDER

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance is allowed, subject 
to the regulations pertinent to the disbursement of monetary 
funds.  



	                        
____________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



